Title: Remarks & Occurs. in Jany. [17]72
From: Washington, George
To: 




Jan. 1 & 4. Settling with the Assignees of Mr. John Semple for the Maryland Tract of Land sold him by Colo. Thoms. Colvil &

fixed the Balle. still due on that Land to £2576.15.2½ [sterling], £1000 of which to be paid upon acknowledgement of Deeds to them at George Town the 23d. Instt. and the Residue in June 1773. An allowance is to be made for any money which it shall appear Mr. Semple has credited Mr. Hough for on Colo. Colvils Acct.

	
   
   The initial £1,000 to be paid by the three merchants was to cover several protested bills of exchange that John Semple had given in part payment for the Merryland tract. However, sometime before 23 Jan., Semple was credited with £183 6s. 5d. sterling paid in cash to take up part of those bills, and the merchants’ initial payment accordingly was reduced to £816 13s. 7d. (LEDGER CGeneral Ledger C, 1790–1799. Morristown National Historical Park, Morristown, N.J., 16). The merchants gave their own bond for the £1,576 15s. 2½d. that was supposed to be paid in June 1773 (GW to John West, Jr., NNgWHM).



 


5. Told Mr. Willis of Loudoun that he might have my small Tract of Land adjoining Wormeley, Alexander, and others for £250—provided he took it without measuring; but if I run it out, it should be priced at 25/. pr. Acre let it measure more or less. He also wanted the Plantation Kennedy lives on upon Lease, & would give, if he liked the place upon examining of it, £40 pr. Ann. Rent if he had the liberty of Working 25 hands thereon. To this I told him I would give no definitive answer as I was under promise of giving the preference to another but would write him as soon as I could.


   
   David Kennedy (Kennerly) served as ensign and lieutenant in the French and Indian War and was GW’s quartermaster in the Virginia Regiment in 1758. After the war he settled in Frederick County, where he became a militia captain and a justice of the peace (CARTMELLT. K. Cartmell. Shenandoah Valley Pioneers and Their Descendants: A History of Frederick County, Virginia, From its Formation in 1738 to 1908. Winchester, Va., 1909., 89, 135). GW leased a plantation on Bullskin Run to Kennedy 1768–73 for £28 a year (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 248; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 22).



 


8th. Engaged to advance by, or at the April General Court for the use of Mr. Bryan Fairfax £150, or thereabouts, to discharge the Balle. of his Bond to Doctr. Savage. Also promised, if I could, to take up a Bill of Excha. of about £160 Sterg. with Int[eres]t thereon at the same time; In consideration of which I am to have the liberty of taking any of the Tracts of which he has given me a Mem[orandu]m at the prices there Stipulated in case I like them, or either of them upon examination thereof within  Months from this date. If not he is then to become my Debtor for the money I shall advance on these two Accts.
Receivd 563½ Bushels of Oats from Arlington.


   
   GW paid £150 on Bryan Fairfax’s account to Dr. William Savage or his agent Thomas Montgomerie at the Fairfax County court, 20 April 1772, but

   did not make good Fairfax’s bill of exchange, which had been drawn on the merchant John Muir of Alexandria and was held by John Baynes of Maryland (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 5; Fairfax to GW, 15 July 1772, DLC:GW). Nevertheless, Fairfax was grateful for GW’s help in discharging his debt to Savage. “I could not have raised the money without your Assistance,” he told GW in a letter dated 3 Aug. 1772 (DLC:GW). GW was compensated for the £150 with a tract of land in Fauquier County, which he chose from Fairfax’s holdings there during May of this year (see main entries for 27, 29 May and 25 Sept. 1772).



   
   Arlington plantation in Northampton County on the Eastern Shore of Virginia was part of the Custis lands owned by Jacky Custis (MEADE [1][William] Meade. Old Churches, Ministers and Families of Virginia. 2 vols. Philadelphia, 1857., 1:262–63). GW paid £10 13s. 4d. for freight of these oats (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 3).



